t c no united_states tax_court estate of gordon h bartels deceased sally a jouris and thomas g bartels executors and estate of violet j bartels deceased sally a jouris and thomas g bartels executors petitioners v commissioner of internal revenue respondent docket no filed date both parties moved for summary_judgment based solely on the issue whether this court has jurisdiction to allow by way of equitable_recoupment an offset of a barred estate_tax overpayment resulting from the deductibility of the stipulated income_tax deficiency herein as a debt of the decedent gordon bartels held this court has such jurisdiction 101_tc_551 reaffirmed and applied john e pfau for petitioners john f eiman and thomas l fenner for respondent opinion tannenwald judge respondent determined deficiencies in and additions to the decedents' federal income taxes as follows year additions to tax under i r c secs deficiency a a dollar_figure dollar_figure big_number big_number dollar_figure big_number addition_to_tax i sec_50 percent of the interest due on the portion of the underpayment due to negligence after concessions by both parties the issue remaining for decision is whether under the doctrine_of equitable_recoupment petitioners may offset against their federal_income_tax liability an overpayment of estate_tax the claim for which is barred by the statute_of_limitations the case is before us on cross-motions for summary_judgment all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference there being no dispute as to any material fact this case is ripe for disposition in accordance with the cross-motions of the parties for summary_judgment rule 105_tc_141 for the purpose of such disposition we set forth the relevant facts petitioners are the estates of violet j bartels mrs bartels and gordon h bartels mr bartels at the date of all statutory references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure mrs bartels' death date she was a resident of rockford illinois at the date of mr bartels' death date he was also a resident of rockford illinois sally a jouris and thomas g bartels are the duly appointed executors of both estates they maintained their legal address in rockford illinois at the time the petition was filed mr and mrs bartels timely filed a joint u s individual_income_tax_return for the tax_year following mrs bartels' death in mr bartels timely filed a joint u s individual_income_tax_return for the tax_year pursuant to sec_6013 on date respondent issued a notice_of_deficiency for the and tax years the petition herein in respect of such notice was timely filed pursuant to a stipulation of settled issues petitioners concede liability for the deficiency for the and tax years as determined by respondent sec_6013 allows taxpayers to file a joint_return although one spouse dies before the close of the taxable_year of the other estate_tax the estate of mr bartels filed a u s estate and generation-skipping_transfer_tax return form_706 with the internal_revenue_service at kansas city missouri on date it reported a total estate_tax liability of dollar_figure which was paid as follows date date date date total payments dollar_figure big_number big_number big_number dollar_figure respondent assessed the estate_tax liability in the amount of dollar_figure on date on date respondent assessed a deficiency in estate_tax of dollar_figure plus statutory interest of dollar_figure both amounts were fully paid on date on the original estate_tax_return the estate did not claim any deduction for debts of the decedent mr bartels to respondent for income_tax liabilities for the and tax years thus on date the estate filed an amended estate_tax_return claiming deductions from the taxable_estate for the following federal_income_tax and interest federal_income_tax and interest state_income_tax and interest state_income_tax and interest total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as a result of the deductions the amended_return showed an overpayment of estate_tax in the amount of dollar_figure since the amended_return was filed more than years after the original return respondent allowed a claim_for_refund only to the extent of estate_tax paid within years before the amended estate_tax_return was filed see sec_6511 respondent thus refunded dollar_figure but not the remaining dollar_figure of the overpayment which she determined to be barred by the statute_of_limitations with respect to the overpayment in estate_tax that has not been refunded dollar_figure is attributable to the deduction for federal_income_tax liability and dollar_figure is attributable to the deduction for federal_income_tax liability petitioners argue that under the doctrine_of equitable_recoupment the amount of the federal_income_tax deficiencies should be reduced by the time-barred overpayment of estate_tax resulting from the deductibility of such deficiencies the petitioners concede they may not offset the deficiencies in this case with overpayments due to deductions for state_income_tax liability for and parties have framed their respective motions solely in terms of the jurisdiction of this court petitioners arguing that we have such jurisdiction and respondent arguing that we do not the jurisdictional status of equitable_recoupment in this court has had a long history which we have recently reviewed with painstaking care in 101_tc_551 court reviewed we see no need to reiterate that history rather we turn directly to the statutory provision upon which respondent relies sec_6214 which provides as follows b jurisdiction over other years and quarters -- the tax_court in redetermining a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter shall consider such facts with relation to the taxes for other years or calendar quarters as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid respondent has raised no question in respect of the requirements of the same transaction concept upon which the doctrine_of equitable_recoupment rests presumably because aside from the question of the jurisdiction of this court she has taken the position that equitable_recoupment is available under the circumstances of this case in a ruling that she does not seek to disavow herein revrul_71_56 1971_1_cb_404 see 766_f2d_1038 7th cir compare 287_f2d_654 9th cir and 240_f2d_225 4th cir with 610_f2d_703 see also andrews modern-day equitable_recoupment and the 'two tax effect' avoidance of the statutes of limitation in federal tax controversies ariz l rev in estate of mueller v commissioner supra we concluded that because the foundation of our jurisdiction was an estate_tax deficiency the case did not fall within the scope of sec_6214 which speaks only in terms of determinations of a deficiency of income_tax for any taxable_year or of gift_tax for any calendar_year or calendar_quarter under these circumstances we held that we had jurisdiction to permit the petitioner to offset a barred income_tax overpayment respondent urges us to overrule estate of mueller and return to the historical picture that evolved from 320_us_418 and reflected a consistent denial of our jurisdiction to allow equitable_recoupment this we will not do alternatively respondent argues that because income_tax deficiencies are the basis of our jurisdiction herein estate of mueller is distinguishable and sec_6214 clearly applies we disagree in focusing on the opening language of sec_6214 respondent ignores the concluding language of the section which speaks in terms of our not having jurisdiction to determine whether or not the tax for any other year or calendar_quarter has been overpaid or underpaid emphasis added we think this language means that at most sec_6214 may operate to preclude us from determining the income_tax or gift_tax for any prior period in this connection we note that in estate of mueller we indicated that equitable_recoupment might in any event apply in a same transaction situation see supra note even where an income_tax or gift_tax for a prior period is involved when we stated we interpret gooch milling as not preventing the tax_court from considering the affirmative defense of equitable_recoupment when it is properly raised in a timely suit for redetermination of a tax_deficiency over which we have jurisdiction estate of mueller v commissioner t c pincite emphasis added the same reasoning that led to our holding in estate of mueller v commissioner supra leads us to conclude that equitable_recoupment of the estate_tax overpayment against the income_tax deficiencies herein is not precluded by sec_6214 our conclusion finds support in the legislative development of sec_6214 that section originated with the inclusion of sec_274 in the income_tax provisions of the revenue act of ch 44_stat_56 no comparable section was included in the estate_tax provisions of that act no mention was made of the gift_tax because that tax did not come into existence until the revenue act of in enacting the gift_tax provisions of the act congress included sec_512 of the revenue act of ch 47_stat_250 which was except for the designated tax a verbatim version of sec_274 of the revenue act of no reference to sec_512 appears in the committee reports accompanying the act no comparable section was included in the estate_tax provisions of the act sec_274 and sec_512 were incorporated into the internal_revenue_code_of_1939 by sec_272 relating to the income_tax and sec_1012 relating to the gift_tax again no comparable section was included in the estate_tax provisions of the code this situation remained until the enactment of the code when sec_272 and sec_1012 were combined into sec_6214 the only legislative_history in respect of this action is the identical comment in the committee reports that this section represents no change in existing law h rept 83d cong 2d sess a405 s rept 83d cong 2d sess of interest is the fact that sec_6214 speaks only of an income_tax or gift_tax deficiency although it is included in subchapter_b of chapter entitled deficiency procedures in the case of income estate gift_taxes granted that there is no legislative explanation as to why the limitation of the authority of this court by sec_6214 or its antecedents did not extend to the estate_tax the foregoing analysis of legislative action reinforces our interpretation that the words the tax in sec_6214 are limited to income and gift_taxes and therefore do not preclude us from allowing equitable_recoupment of an estate_tax overpayment against an income_tax deficiency in this connection we note that what is involved herein is a question of our authority and not a question of our jurisdiction since we already have jurisdiction by virtue of the income_tax deficiency_notice and the timely petition filed in response thereto thus the cases articulating a principle that the jurisdiction of this court is limited to that conferred upon it by congress represented by commissioner v gooch milling elevator co supra and its progeny have no application see estate of mueller v commissioner t c pincite in sum we hold that petitioners are entitled to recoup the barred estate_tax overpayment against the stipulated income_tax deficiencies thus we shall grant petitioners' motion and deny respondent's motion for summary_judgment to take into account our conclusion herein and the stipulation of settled issues an appropriate order will be issued and decision will be entered under rule
